Appeal by defendant from a judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting him - of a violation of section 970 of the Penal Law (common gambler) and suspending the execution of sentence. Judgment reversed on the law, the information dismissed, and the defendant discharged. The proof does not establish beyond a reasonable doubt that the defendant violated the statute or that he engaged in a card game as a professional gamester. Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.